Citation Nr: 0831216	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-10 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which denied service connection for an 
eye disorder.  The veteran, who had active service between 
June 1963 and December 1964, has appealed this decision to 
the BVA and the case was referred to the Board for appellate 
review. 


FINDING OF FACT

The veteran is not shown to currently have an eye disorder 
that is causally or etiologically related to service.


CONCLUSION OF LAW

Any current eye disorder was not incurred in or aggravated by 
active service, nor may an eye disorder be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 
1137, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in November 2001.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  While this notice does not provide any information 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the veteran is not 
prejudiced by the failure to provide him that further 
information because, as discussed below, service connection 
is not warranted.  Until service connection has been 
established, the issues of disability evaluation and 
effective date are not reached. Therefore, any failure to 
notify him of the necessary information and evidence 
regarding these issues has not harmed the veteran.

Turning to the duty to assist, the RO also provided 
assistance to the veteran as required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c).  The RO obtained the 
veteran's VA medical records as well as his service records.  
In addition, the veteran has submitted records from his 
private eye doctor in addition to his own statements to 
assert that the eye disorder began in service.  The veteran 
was examined by VA in connection with his claim in April 2002 
and July 2003.  The Board acknowledges the veteran's 
contention that the April 2002 examination was deficient 
because the examiner incorrectly believed that the service 
records did not document keratitis.  The record shows, 
however, that the RO corrected this deficiency by affording 
the veteran a second examination in July 2003, at which time 
the examiner specifically acknowledged the service history of 
the disorder.  The RO thereafter readjudicated the claim.  
The veteran's continued objections to the April 2002 
examination report no longer have merit.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not identified any error 
or deficiency in the accomplishment of the duty to notify or 
duty to assist.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The Board concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal. 

The veteran seeks service connection for an eye disorder.  
Under VA law and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
contracted in the line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Finally, service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to prove service connection the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus to any current 
disability and the inservice disease or a nexus to a service 
connected disability.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The record shows that during service, the veteran was treated 
for conjunctivitis in November 1963.  The record is silent 
for any further reference to conjunctivitis in service or 
thereafter.
 
The veteran did suffer another eye disorder, phlyctenular 
keratitis, during active duty.  In February 1964, he 
developed rheumatoid arthritis which required him to be 
hospitalized for an extensive period of time.  By November 
1964, he was referred to the Medical Evaluation Board (MEB), 
which in turn referred him to the ophthalmology service for 
an evaluation because of the prior conjunctivitis episode.  
The MEB report noted that the ophthalmology service 
discovered the veteran had phlyctenular keratitis and 
recommended local steroid therapy.  In its November 1964 
report, the MEB listed phlyctenular keratitis as a final 
diagnosis, but considered that disorder to be in the arrested 
stage.  The MEB referred the veteran's case to the Physical 
Evaluation Board, which concluded that he was physically 
unfit to perform his duties due to the rheumatoid arthritis.  
He was transferred to the Temporary Disability Retired List.

In 1977, the U.S. Navy Physical Disability Review Board 
evaluated the veteran for both his arthritis disorder and 
phlyctenular keratitis.  That entity determined that the 
veteran did have a physical disability due to arthritis, 
rated at 20 percent, but that the phlyctenular keratitis 
warranted a zero percent disability rating.  As a result, the 
veteran received a medical discharge.

In 2001, the veteran requested service connection for 
"Keratitis (eye condition)."  In March 2002, the RO 
requested an ophthalmology examination addressing the 
etiology of the veteran's current keratitis condition.  The 
medical examiner determined that the veteran had corneal 
arcus, hyperopic astigmatism, and cataracts.  After review of 
the claims file, the examiner concluded that the veteran's 
keratitis occurred after military service and was not related 
to service.  The RO initially denied the claim at issue based 
on this examination report.

In initiating his appeal, the veteran argued that the RO's 
rating decision itself referred to his medical discharge for 
"arthritis and keratitis." (emphasis in the original by the 
veteran).  The veteran also submitted records of a private 
doctor that showed the veteran had a cataract extraction and 
implant of an artificial lens in the right eye.  

The veteran attended a second VA examination in July 2003, 
which included the RO's summary of the evidence specifically 
advising that service medical records confirmed an inservice 
diagnosis and treatment for phlyctenular keratitis.  The 
examiner acknowledged the veteran's service history of 
phlyctenular keratitis, but concluded that the veteran 
currently did not have that disorder.  The examiner also 
concluded that the cataracts were not secondary to 
phlyctenular keratitis.

The Board notes that although the record contains the reports 
of other eye examinations of the veteran by VA, those 
examinations were routine evaluations which do not address 
the etiology of any findings.  The examinations do reveal eye 
conditions including hypertension retinopathy, a scar in the 
macular area of the right eye with yellow deposits, and 
blephitis.  The records of the private medical care provider 
who performed a cataract extraction and artificial lens 
implantation show that the doctor attributed the veteran's 
loss of visual acuity to age-related macular degeneration.

The veteran has limited his claim to seeking service 
connection for the keratitis he experienced in service.  
Although he did experience an episode of phlyctenular 
keratitis in service, shortly thereafter his service 
physicians considered the condition in arrest.  The service 
records are silent for any treatment or diagnosis of that 
disorder.  More importantly, there is no post-service medical 
evidence of keratitis.  None of the treatment records 
document the presence of keratitis, and the VA examiner 
concluded that the veteran did not have the claimed disorder.  
The Board notes that Congress specifically limited 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) 

As already noted, the conjunctivitis experienced in service 
has not reoccurred since service.  As to the other eye 
disorders the veteran has been diagnosed as having, the July 
2003 examiner concluded that the cataracts were not related 
to service.  The private physician has concluded that the 
decrease in visual acuity is related to age-related macular 
degeneration.  The retinopathy has been attributed to 
hypertension.  Although an etiology for the blephitis has not 
been explored, that disorder was not present in service, and 
was not diagnosed until many years after service.  Neither 
the veteran nor any treating provider has suggested that the 
blephitis, or any other eye disorder, is etiologically 
related to service, including to the keratitis treated in 
service.

The Board notes that keratitis is not a condition subject to 
lay diagnosis, and that the veteran, as a layperson, is not 
otherwise competent to provide an opinion concerning medical 
diagnosis or etiology.  Although he may be competent to 
provide his observations of eye problems since service, any 
probative value of those observations is outweighed by the 
medical opinions attributing current eye disorders to causes 
other than service.

In short, the competent evidence of record does not establish 
the presence since service of keratitis, and the only medical 
opinion addressing the etiology of the veteran's current eye 
problem is against the claim.  Specifically, the July 2003 
examiner concluded that the veteran does not currently suffer 
from phlyctenular keratitis, and that the cataract disorder 
is not secondary to the inservice episode of phlyctenular 
keratitis.  Since there is no other competent and probative 
evidence in the record, the Board finds the veteran does not 
currently suffer from a keratitis disorder and that the 
veteran's cataract disorder is not connected to the in 
service episode of keratitis.  The Board further finds no 
competent medical evidence which connects his cataract 
disorder to any other in service event, injury, or disease.

The Board also finds that the other eye disorders noted in 
the post-service records are not related to service, having 
first become manifest many years after service, with no 
competent evidence linking them to service.

While the veteran can establish that he suffered an eye 
disorder in service and that he currently suffers from 
several eye disorders, the Board finds that he has not been 
able to establish by competent medical evidence any nexus to 
a current disorder and the inservice disease or any other 
inservice injury, disease or event.  Absent such evidence, 
the Board finds that the veteran's claim for a service 
connection to keratitis has not been established.  Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).  For the Board to conclude that the veteran's 
current eye disorders, such as cataracts, had their origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Accordingly, the Board concludes that service connection for 
an eye disorder is not established in the absence of 
competent medical evidence demonstrating a relationship 
between the current disorder and service.


ORDER

Service connection for an eye disorder is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


